DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al. (US 2017/0288867), hereinafter referred to as Collier in view of Cottrell et al. (US 2006/0143600), hereinafter referred to as Cottrell.

Referring to claim 9, Collier teaches, as claimed, a method of using a card activation device to authenticate and activate a data storage device (i.e.-storage device 102 comprised of an authentication means, page 2, ¶25, lines 6-10 and page 3, ¶29, lines 1-4), comprising: transmitting, by the card activation 
	However, Collier does not teach, in the unlocked state, receiving, by the card activation device, a third control command and a device firmware of the data storage device from the electronic device, and transmitting the device firmware to the data storage device in response to the third control command, so as to activate the data storage device. 
	On the other hand, Cottrell teaches method and system for secure firmware update, comprising: receiving, by the card activation device, a third control command (i.e.-receiving  a command, see fig. 3, step 102) and a device firmware of the data storage device from the electronic device (i.e.-receive a firmware update, page 1, ¶9, lines 4-8 and see fig. 3, step 104), and transmitting the device firmware to the data storage device (i.e.-loading received new or updated firmware, see step 104 of fig. 3 and steps 142 and 144 of fig. 4). 
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Collier and incorporate the step of, in the unlocked state, receiving, by the card activation device, a third control command and a device firmware of the data storage device from the electronic device, and transmitting the device firmware to the data storage device 

As to claim 10, the modified Collier teaches the method as claimed in claim 9, further comprising: after the card activation device is powered up, controlling the card activation device to enter a first locked state (page 7, ¶65, lines 6-9), wherein in the first locked state, the card activation device is allowed to perform at most a first predetermined number of data transfers for transmitting data to the data storage device (page 3, ¶27, lines 1-3). 
 
As to claim 12, the modified Collier teaches the method as claimed in claim 9, wherein the first authentication data comprises a program code utilized for generating encrypted data (page 4, ¶39, lines 3-5 and page 2, ¶25, lines 6-7). 

As to claim 13, the modified Collier innately teaches the method as claimed in claim 9, wherein the second authentication data comprises a key and an encryption method selected by the electronic device (page 4, ¶48), and wherein the step of 
 
As to claim 14, the modified Collier teaches the method as claimed in claim 9, wherein the second authentication data comprises an encrypted key and an encryption/decryption method corresponding to the encrypted key (page 4, ¶37), and wherein the step of performing the authentication procedure of the data storage device and determining whether the data storage device has passed the authentication procedure by the card activation device further comprises: receiving a decrypted key from the data storage device; comparing whether a key received from the electronic device and the decrypted key received from the data storage device are identical; and determining that the data 
 
As to claim 15, the modified Collier teaches the method as claimed in claim 9, wherein the data storage device is a UFS device (page 3, ¶29, line 2). 

Referring to claims 1, 2 and 4-8, the claims are substantially the same as claims 9, 10 and 12-15.

Claim Objections 
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184